 CHICAGO BRIDGE& IRON COMPANY595Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the followingC©NmusIom or LAw1Meenan Oil Co, Inc, is engaged in commerce within the meaning of Section2 (6) and (7) of the Act,2 Local 553, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization within the meaning of the Act3By performing or giving effect to agreements containing clauses delegatingfinal control over the seniority status of Meenan's employees to Respondent Local,the Respondent Meenan and Respondent Local have, at all tunes since June 20,1956, engaged in unfair labor practices within the meaning of Section 8 (a) (1),(2), and (3), and Section 8 (b) (1) (A) and (2) of the Act4 At all times since October 15, 1956, by Respondent Meenan's acquiescence inRespondent Local's unilateral determination of the seniority status of a particularemployee,Walter JWolny, thereby implementing the unlawful seniority agree-ment,RespondentMeenan has discriminated and is discriminating against saidWalter JWolny in violation of Section 8 (a) (1), (2), and (3) of the Act, andRespondent Local has caused and is causing said discrimination, in violation ofSection 8 (b) (1) (A) and (2) of the Act.5The aforesaid unfair labor practices ,are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication ]Chicago Bridge&Iron CompanyandRoger Fields.Case No7-CA-1444Auqust 19, 1958DECISION AND ORDEROn January 4, 1957, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport, a copy of which is attached heretoThereafter, the Respond-ent filed exceptions to the Intermediate Report and a supportingbriefThe Respondent's request for oral argument before the Boardishereby denied as the record, exceptions, and brief adequatelypresent the issues and positions of the partiesPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to a three-mem-ber panel [Members Rodgers, Bean, and Fanning]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-121 NLRB No 74 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendations of the Trial Examiner with the following addition 1 andmodification.Operating Engineer Fields, the complainant herein, credibly. testi-fied that on January 6, 1956, he applied for employment to ForemanMullen, who was in charge of hiring for the Respondent on the jobsite.Mullen replied that he needed an operator on his caterpillartractor and also on the side boom. - Fields said that he was an operat-ing engineer and could operate a side boom, and asked for the job asa side boom operator.Having been satisfied with Fields' qualifica-tions for the job, Mullen told Fields that he could have the job ifhe cleared through the union hall.The Trial Examiner made nofindings, and the record fails to establish, that there was in existenceany valid hiring-hall agreement between the Respondent and theUnion 2Under these circumstances, we find that by conditioningemployment of Fields 'upon his obtaining clearance by the Union,the Respondent violated Section 8 (a) (3) and (1) of the Act.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, Chicago Bridge & IronCompany, Chicago, Illinois, its officers,agents,successors,and as-signs, shall:1.Cease and desist from :(a)Encouraging membership in Local No. 324, InternationalUnion of Operating Engineers, AFL-CIO, or any other labor or-ganizationof its employees by conditioning employment of qualifiedapplicants for employment upon referral by the Union or discriminat-ing in anyother manner in respect to their hire or tenure of employ-ment, or any term or condition of employment.iThe Trial Examiner failed to set forth in his Intermediate Report the facts con-cerning the nature and extent of the Respondent'sbusiness.These facts which aredetailed in the complaint and admitted in the answer are as follows :The,Respondent,Chicago Bridge&Iron Company,is engaged in the design,engineering,,,'fabrication,and erection of steel plate'structures throughout the United States. It hasoffices located in principal cities of the United States and plants in several States.TheRespondent's total annual purchases during the calendar year of 1955 are valued atapproximately$38,015,000 of which 28 percent was shipped directly to its plants andconstruction sites from points outside of the States in which such plants and constructionsites are located.The Respondent's sales during the same calendar year are valued atabout $100,634,000,ofwhich more than $1,000,000 consisted of direct sales and ship-ments of goods and/or materials from its various plants to points outside the States inwhich these plants were located, and more than $1,000,000 represented construction workperformed outside the State in which the permanent operating headquarters for such con-struction work is located.As theRespondent's operations meet jurisdictional standardsof the Board, we find that it will effectuate the policiesof the Actto assert jurisdictionover the Respondent in this case.The T.H. Rogers Lumber Company,117 NLRB 1732.2 For the standards applicable to an exclusive hiring-hall agreement,seeMountainPacific Chapter of the Associated General Contractors,Inc., et al.,119 NLRB 883. CHICAGO BRIDGE& IRON COMPANY597(b) In any other manner interfering with, restraining,or coercingemployees in the exercise of the rights guaranteed in Section 7 of theAct, except to the extent that such right may be affected byan agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make Roger Fields whole for any loss of pay he may have suf-fered by reason of the discrimination against him, in the manner setforth in the section of the Intermediate Report entitled "The Remedy."(b)Post at itsoffices,places of business, and projects within itsChicago Erection District, and mail to Fields, copies of the notice at-tached to the Intermediate Report and marked "Appendix." aCopiesof said notice, to be furnished by the Regional Director for the Sev-enth Region, shall, after being duly signed by the Company's repre-sentative, be posted by the Company immediately upon receipt thereof,and be maintained by it for sixty (60) consecutive days thereafter, inconspicuousplaces, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Com-pany to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order, what steps havebeen taken to comply herewith.8This notice Is amended by substituting for the words,"The Recommendations of a"the words"A Decision and Order."In the event that this order is en-forced by a decree of a United States Court of Appeals,there shall be substituted for thewords "Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited. States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaintherein allegesthat the Companyhas violated Section 8 (a) (3)and (1)of the National Labor Relations Act, as amended,61 Stat.136, by refusing,on or about January6, 1956,to employ Fields at its project in Grand Blanc,Michigan,because he had notbeen referred to the job or cleared by Local No. 324,InternationalUnion of Operating Engineers,AFL-CIO; concededly the Companyhas no agreementwith the Union orits International covering employment at thatproject.Denying knowledgeof Fields, the answer further deniesrefusal to employany applicantfor thereason alleged in the complaint.A hearing was held beforeme at Flint,Michigan,on December4, 1956.Pursuantto leave granted to all parties,briefswere thereafterfiled by theGeneral Counseland the Company,the time to do so having been extended.Upon theentire record in the case, and from my observation of the parties, Imake the following:FINDINGS OF FACT(WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESSAND THELABOR ORGANIZATIONINVOLVEDDetailsof the natureand extentof the business of the Company,an Illinoiscorporationwith principaloffices inChicago,Illinois,and otheroffices including oneinDetroit,Michigan, are set forth in the complaintand admittedin theanswer.Itwasfurtheradmitted and Ifind that the Company isengaged in commerce withinthe meaningof the Act. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDItwas stipulated and Ifind that theUnion is a labor organizationwithin themeaning of the Act.H. THE UNFAIR LABOR PRACTICESFields and Deming, another operating engineer,testified that on the morning ofJanuary 6, 1956, both wearing buttons which indicated that they were current mem-bers of the Union, they appeared at the Company's tank erection project in GrandBlanc, looked around,saw a side boom caterpillar tractor and other equipment notthen being operated, and inquired for the Company's boss on the job.ForemanMullen was pointed out, they approached him, and Fields told him that he was anoperating engineer and was looking for a job.Mullen allegedly replied that theside boom job was open and, when Fields said that he could run that tractor, toldhim that he could have the job if he cleared through the union hall.That conditionwas not met: Fields sought but did not receive clearance.Another man, Arrandale,was hired on January 9, on referral from the Union.Contrariwise,Mullen, whose supervisory status is admitted, testified that he didnot "believe," and then quite positively, that he had never seen either Fields orDeming before the hearing.To show further that he not only did not but wouldnot require union clearance as a condition to employment,he declared that whenhe needs men he hires "mostanybody"who seems qualified;he accepts either directapplications or referrals from a union,the latter on a "non-exclusive arrangement."We thus have a clearcut issue of credibility: whether Fields asked Mullen for ajob and, if so, whether Mullen conditioned employment on clearance of Fields bythe Union.Some light may be found in Mullen's testimony that during his absenceon January 3, as Thomson, a pusher, reported to him that afternoon or the 'nextday, the Union's business agent had left word that, when the crew got ready to usethe caterpillar tractor, they would need two operators: they should call him and hewould send the men. (Mullen had earlier in his testimony denied a statement whichreferred to this and which appeared in a document in affidavit form which he exe-cuted in August. In that document he also declared that the January 3 messagewas givento him by Treadway,his assistant foreman,and that he told Treadway toget intouch with the business agent.)Now that he had "thought it over," Mullenrecalled that on January 6 he told Valentine, another employee, who was apparentlyacting assteward on the job, to get in touch with the business agent for an operator.Brief as the record is, there are several aspects of the testimony which can bediscarded as not probative of theissuebefore us.Mullen testified that he hadbrought all of the early crew of seven men on this job from a previous companyjob in Saginaw, Michigan.But that fact is not probative or suggestive of anythinghere in issue when we consider that Arrandale, who was hired for the job whichFields had sought, had not worked on the Saginaw job, and that Mullen did notknow Arrandale before the latter started to work on this job on January 9.Again, whatever conclusion might be drawn from Mullen's testimony concerninghis practice in hiring men as shedding light on the issue of insistence on a referralfor Fields, sometime between January 3 or 4 and January 6 he decided to accedeto the Union's request or demand that he call on it for operating engineers.Herethen was a definite departure from his stated practice, and Arrandale was thusemployed on January 9. If Mullen's testimony concerning a dual practice was mate-rial to show that he would not exclude applicants who had not been referred bythe Union, his subsequent testimony in the present connection bars such a finding.We are still left with the question of credibility concerning the alleged applicationby Fields and refusal by Mullen.Again, attention has been called in the course of argument to the fact that the jobin question was in fact open when Fields allegedly asked for it on the morning ofJanuary 6.But while the unavailability of a job, at that time or prospectively, andrefusal to hire for that reason, would defeat the General Counsel's claim, the con-verse proves nothing.Granted that the job was open, we must still determinewhether Fields asked for it and was refused as alleged.While his qualifications were referred to on cross-examination, this was permittedon the question of his veracity. It was apparently recognized that Fields' qualifica-tions were not here in issue.They had not been weighed by the Company; theywere certainly not the basis for any refusal to employ him; and his qualifications orlack of them could not be a defense to such refusal if the refusal be found.But there are several elements in the testimony which point to resolution of this"yes-no" problem.We must not forget that,as he sought to recall details of CHICAGO BRIDGE& IRON COMPANY599Mullen's attire on January 6,Fields, uncertain as he appeared to be, erred in hisreference to a welder's helmet or hood, which Mullen removed as he spoke withFields.From the testimony of both Mullen and Deming, it appears that Mullenwore a metal helmet with a small brim,not a welding hood.Of slight significanceis the discrepancyin time asFields testified that, after his discharge from the Army,in October 1951, and 3 to 5 months on one job and 5 or 6 on others, he became ajourneyman operating engineer in the spring of 1952.He later said that it was inthe spring of 1952 or 1953.Fields' testimony was otherwise straightforward andapparently reliable.Except for the helmet reference, his account of the events onJanuary 6 was corroborated by Deming.Both Fields and Deming, especially thelatter,impressed me as credible witnesses.Mullen,on the other hand,several timescontradicted or corrected himself.We have already noted his testimony concerningthe report of the union business agent's visit and his own decision and direction tocommunicate with the Union.In contrast to his erroneous statements is his allegedrecollection of, five applicants on this job, whose experience, appearance, and con-versation appeared to be quite clear in his memory.Application for unspecifiedjobs by two 'other men sometime in January (Deming did not himself ask Mullenfor a job) does' not rule out Fields" application or his appearance with Deming.Perhaps Mullen's preoccupation as he was kept busy on the job and the "unusualnumber" of applicants on this job, as he put it, caused him to forget Fields' appli-cation and his own reply.But whatever the explanation, determining the issue ofcredibility, I find that Fields did on January 6 apply to Mullen for work as an op-erating engineer and that the latter conditioned employment only on clearance ofFields by the Union, in violation of Section 8 (a) (3) and (1) of the Act. 'Counsel's argument to the contrary notwithstanding, the law is well settled thatthe discrimination found is a continuing one until remedied; I that its relation to andburden on commerce are substantial; and that evidence of extent of wage loss mustproperly await steps taken for compliance.M. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the-Company set forth in section IT, above, occurring in connectionwith the operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desist there-from and take certain affirmative action to effectuate the policies of the Act.It has been found that the Company violated Section 8 (a) (3) and (1) of the Actby refusing to employ Fields at its tank erection project in Grand Blanc, Michigan,because he had not been cleared by the Union. I shall therefore recommend thatthe Company cease and desist from such violation and from infringing in any othermanner upon the rights guaranteed in Section 7 of the Act.Since the job for which Fields applied has been terminated, I shall make norecommendation of employment thereon; but I shall recommend that the Companymake him whole for any loss of pay he may have suffered by reason of the dis-criminatory action aforementioned by payment to him of a sum of money equalto that which he would normally have earned less his net earnings,2 which sumshall be computed 3 on a quarterly basis from January 6, 1956, until the date ofcompletion of the operating engineer's job for which he applied. I shall furtherrecommend that the Board order the Company to make available to the Board uponrequest payroll and other records to facilitate the checking of the amount of backpay due .41The Lummus Company,101 NLRB 1628, enfd 210 F. 2d 377 (C. A 5). This case Isalso authority on any argument which may be addressed to Fields' failure to see Mullenagain; see pages 1631-1632. See alsoUnited Brotherhood of Carpenters, etc, Local #517(GilWyner Construction Company),112 NLRB 7142 Crossett Lumber Company,8NLRB 440 See alsoRepublic Steel Corporation v.N. L.RB, 311 U.S 7.2 F.W Woolworth Company,90 NLRB 289,291-294.* Id..at 294. 600.DECISIONSOF NATIONALLABOR RELATIONS BOARDSince the Company's erection activities are divided into districts, the recommenda-tionsherein will be addressed to the Company in its operations in the ChicagoErection District.Similarly, the violation herein having occurred in the absenceof a collective-bargaining agreement, the Company's obligation to post notices shallbe limited to its offices, places of business, and projects within its Chicago ErectionDistrict.5Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local No. 324, International Union of Operating Engineers, AFL-CIO, is alabor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of Roger R. Fields, therebyencouraging membership in the Union, the Company has engagedin and is engagingin unfair labor practices within themeaningof Section 8 (a) (3) of the Act.3.By such discrimination, thereby interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7 of the Act, the Companyhas engaged in and is engaging in unfair labor practices within themeaning ofSection 8 (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices within themeaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]5 The Lummu8 Company, supraAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the LaborManagementRelationsAct, we hereby notify our employees that:WE WILL NOT encourage membership in Local No. 324, International Unionof Operating Engineers, AFL-CIO, or in any other labor organization of ouremployees by conditioning the employment of qualified applicants for employ-ment upon referral by the Union, or discriminating in any othermanner inrespect to their hire or tenure of employment, or any term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization, to form labororganiza-tions, to join or assistLocal No. 324, International Union of Operating Engi-neers,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8 (a) (3)of the Act.WE WILL make Robert R. Fields whole for any loss of pay suffered as aresult of our discrimination against him.All of our employees are free to become, remain, or to refrain from becoming orremaining,members in good standing in Local No. 324, International Union ofOperating Engineers, AFL-CIO, or any other labor organization except to the extentthat this right may be affected by an agreement in conformity with Section 8 (a) (3)of the Act.CHICAGO BRIDGE & IRON COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.